           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 1 of 42 Page ID #:318



                     1    NANCI E. NISHIMURA (SBN 152621)
                          nnishimura@cpmlegal.com
                     2
                          ALISON E. CORDOVA (SBN 284982)
                     3    acordova@cpmlegal.com
                          JAMES G. DALLAL (SBN 277826)
                     4    jdallal@cpmlegal.com
                     5    COTCHETT, PITRE & McCARTHY, LLP
                          840 Malcolm Road
                     6    Burlingame, California 94010
                          Telephone: (650) 697-6000
                     7
                          Facsimile: (650) 697-0577
                     8
                          KELLY W. WEIL (SBN 291398)                  P. TERRY ANDERLINI (SBN 44783)
                     9    kweil@cpmlegal.com                          tanderlini@amlawoffice.com
                    10    COTCHETT, PITRE & McCARTHY, LLP             CAROLINE A. RIETZ (SBN 326412)
                          2716 Ocean Park Boulevard, Suite 3088       creitz@amlawoffice.com
                    11    Santa Monica, CA 90405                      ANDERLINI & McSWEENEY LLP
                          Telephone: (310) 392-2008                   66 Bovet Road, Suite 285
                    12
                          Facsimile: (310) 392-0111                   San Mateo, California 94402
                    13                                                Telephone: (650) 242-4884
                                                                      Facsimile: (650) 212-0001
                    14   Attorneys for Plaintiffs
                    15
                                              UNITED STATES DISTRICT COURT
                    16                       CENTRAL DISTRICT OF CALIFORNIA
                    17
                          EVA YUK WAH MA WONG,                        CASE NO: 2:20-cv-04727-DMG-JC
                    18    individually and as successor in interest
                    19    to the ESTATE OF RONALD WONG;               FIRST AMENDED COMPLAINT
                          BENJAMIN WONG, individually and             for:
                    20    as successor in interest to the ESTATE
                    21    OF RONALD WONG; and the                       1. NEGLIGENCE –
                          ESTATE OF RONALD WONG,                           PERSONAL INJURIES AND
                    22                                                     WRONGFUL DEATH
                    23                        Plaintiffs,
                                 v.                                     2. NEGLIGENCE –
                    24
                                                                           SURVIVAL ACTION
                    25    CARNIVAL CORPORATION & PLC,
                          a Bermuda Corporation; and PRINCESS         DEMAND FOR JURY TRIAL
                    26
                          CRUISE LINES, LTD., a Bermuda
                    27    Corporation,
                    28
                                              Defendants.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 2 of 42 Page ID #:319



                     1                                                      TABLE CONTENTS
                     2                                                                                                                               PAGE NO.
                         I.     INTRODUCTION ................................................................................................................. 1
                     3
                         II.    THE PARTIES ...................................................................................................................... 5
                     4
                                            PLAINTIFFS ............................................................................................................. 5
                     5
                                            DEFENDANTS ......................................................................................................... 5
                     6
                                            ALTER EGO, AGENCY & JOINT VENTURE ....................................................... 7
                     7
                         III.   JURISDICTION .................................................................................................................. 12
                     8
                         IV.    VENUE ................................................................................................................................. 13
                     9
                         V.     FACTUAL ALLEGATIONS ............................................................................................. 14
                    10
                                 A.         THE CRUISE SHIP INDUSTRY RAKES IN MASSIVE PROFITS
                    11                      BY SELLING LUXURY TRAVEL TO AMERICANS ......................................... 14
                    12           B.         DEFENDANTS KNEW COVID-19 WAS HIGHLY
                                            CONTAGIOUS AND DEADLY BEFORE BOARDING THE
                    13                      GRAND PRINCESS IN SAN FRANCISCO............................................................ 16
                    14           C.         DEFENDANTS WERE MADE AWARE THAT A PRIOR
                                            PASSENGER ON THE GRAND PRINCESS HAD LIKELY
                    15                      ARMED THE SHIP WITH A HIGHLY CONTAGIOUS AND
                                            DEADLY VIRUS PRIOR TO BOARDING NEW PASSENGERS
                    16                      IN SAN FRANCISCO ............................................................................................. 20
                    17           D.         DESPITE KNOWING THE GRAND PRINCESS WAS ARMED
                                            WITH A HIGHLY CONTAGIOUS AND DEADLY VIRUS,
                    18                      DEFENDANTS BOARDED THE SHIP AND FAILED TO TAKE
                                            ANY SAFETY PRECAUTIONS OR WARN PASSENGERS .............................. 22
                    19
                                 E.         DEFENDANTS DID THIS BECAUSE THEY MAKE THE
                    20                      LION’S SHARE OF THEIR PROFITS FROM ON-BOARD
                                            PASSENGER PURCHASES – NOT TICKET SALES .......................................... 23
                    21
                                 F.         DEFENDANTS FAILED TO WARN OR ADVISE
                    22                      PASSENGERS OF THE VIRUS BEING ON-BOARD THE
                                            GRAND PRINCESS UNTIL MARCH 4, 2020—OVER A
                    23                      WEEK AFTER BOARDING .................................................................................. 24
                    24           G.         DEFENDANTS UNLOAD PASSENGERS TO DIE ONSHORE ......................... 28
                    25           H.         CARNIVAL IS NOW THE TARGET OF
                                            CONGRESSIONAL INVESTIGATION ................................................................ 30
                    26
                         VI.    NOTICE ............................................................................................................................... 32
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                                                                         i
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 3 of 42 Page ID #:320



                     1   VII. CLAIMS ............................................................................................................................... 32

                     2             FIRST CLAIM
                                   NEGLIGENCE – PERSONAL INJURIES AND WRONGFUL DEATH
                     3             (Against Each Defendant) .................................................................................................... 32

                     4             SECOND CLAIM
                                   NEGLIGENCE – SURVIVAL ACTION
                     5             (Against Each Defendant) .................................................................................................... 37

                     6   VIII. PRAYER FOR RELIEF AND DEMAND FOR JURY ................................................... 39

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                                                                      ii
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 4 of 42 Page ID #:321



                     1         PLAINTIFFS EVA YUK WAH MA WONG (“MRS. WONG”), individually,
                     2   and surviving spouse of RONALD WONG (“MR. WONG”), deceased, and as
                     3   successor in interest to the ESTATE OF RONALD WONG, and BENJAMIN WONG
                     4   (“BEN”), in his individual capacity as surviving son of RONALD WONG and
                     5   successor in interest to the ESTATE OF RONALD WONG (collectively hereinafter
                     6   “PLAINTIFFS”) bring this action for personal injuries and wrongful death against
                     7   DEFENDANTS PRINCESS CRUISE LINES, LTD. (“PRINCESS”),                               and
                     8   CARNIVAL CORPORATION & PLC (“CARNIVAL”), (collectively hereinafter
                     9   “DEFENDANTS”).
                    10   I.    INTRODUCTION
                    11         1.     When MR. and MRS. WONG boarded the Grand Princess cruise ship in
                    12   San Francisco, California on February 21, 2020, neither of them had any knowledge,
                    13   notice, and/or warning that they were boarding a cruise ship armed with a super virus
                    14   known to be highly contagious, kill at-risk populations quickly, and have no cure—
                    15   SARS-CoV-2, the novel coronavirus that causes COVID-19.
                    16         2.     Yet DEFENDANTS CARNIVAL and PRINCESS, and/or each of them
                    17   and their managing agents, including Dr. Grant Tarling, the Chief Medical Officer,
                    18   knew or should have known that a prior passenger on board the vessel was infected
                    19   with the coronavirus and had been experiencing severe respiratory symptoms
                    20   associated with COVID-19 for the past seven (7) days while traveling on the Grand
                    21   Princess, resulting in the entire ship and crew being exposed to and potential carriers
                    22   of the highly contagious and deadly virus, all immediately prior to the Grand Princess
                    23   docking in San Francisco, California, to offload some passengers and pick up others
                    24   on February 21, 2020.
                    25         3.     Yet DEFENDANTS, and/or each of them, negligently, wrongfully,
                    26   unlawfully, and/or with a willful and/or conscious disregard for the safety of their
                    27   passengers, invited and boarded MR. and MRS. WONG onto the deadly cruise ship
                    28   armed with COVID-19 without providing any notice, warning, or precautionary
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               1
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 5 of 42 Page ID #:322



                     1   medical apparatuses, such as masks, and without imposing any safety precautions,
                     2   such as social distancing, and/or imposing quarantine on prior exposed passengers
                     3   and/or crew. DEFENDANTS, and/or each of them, also negligently, wrongfully,
                     4   unlawfully, and/or with a willful and/or conscious disregard for the safety of its
                     5   passengers, failed to disinfect, decontaminate, and/or sanitize the exposed surfaces of
                     6   the cruise ship prior to boarding MR. and MRS. WONG and failed to administer any
                     7   coronavirus tests to any prior passengers and/or crew, leaving all new passengers,
                     8   including MR. and MRS. WONG, completely, unknowingly, and inescapably
                     9   exposed to the deadly virus.
                    10         4.     DEFENDANTS, and/or each of them, had knowledge of the infectious
                    11   and deadly danger posed by the Coronavirus before they allowed new passengers to
                    12   board the Grand Princess in San Francisco on February 21, 2020, joining them with
                    13   62 prior passengers and 1,000 crew members who had traveled with and been in close
                    14   contact with the infected passenger for at least seven (7) days prior.
                    15         5.     In fact, another of DEFENDANTS’ cruise ships, the Diamond Princess,
                    16   had been under quarantine at Yokohama’s port near Tokyo, Japan since February 3,
                    17   and as of February 20, 2020, the global press was reporting that two passengers on
                    18   that cruise ship had died from COVID-19. “Both of the passengers died about a week
                    19   after tests confirmed they were infected with the respiratory virus.” And further, “[a]
                    20   total of 634 people from the Diamond Princess have tested positive for COVID-
                    21   19, the Japanese agency said. More than half that number are identified as
                    22   ‘asymptomatic pathogen carriers,’ meaning that while they don't show signs of
                    23   the illness, they can still transmit the disease to others or become sick
                    24   themselves.”1 An NPR article reporting on the tragedy also stated: “When passengers
                    25   test positive for the novel coronavirus, they’re taken off the Diamond Princess and
                    26
                    27
                         1
                    28    https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
       ♼                 princess-diamond-cruise-ship-passengers-die-after-contracting-covi
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               2
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 6 of 42 Page ID #:323



                     1   sent to local hospitals. Those diagnoses also reset the 14-day quarantine period for
                     2   their traveling partners and close contacts.”2
                     3         6.     Prior to February 21, 2020 when PLAINTIFFS MR. & MRS. WONG
                     4   boarded the Grand Princess, COVID-19 had killed over 2,000 people and there were
                     5   over 75,000 cases reported worldwide.”3
                     6         7.     Dr. Tarling later reported “the company believed the virus was brought
                     7   aboard the Grand Princess by a passenger on a previous cruise” who embarked for
                     8   Mexico on February 11 and disembarked on February 21, but had reported to medical
                     9   professionals on the cruise ship that he “had fallen ill around two or three days after
                    10   boarding the ship.”4 The afflicted passenger aboard the Grand Princess sought
                    11   medical treatment from the ship’s medical center on February 20, but
                    12   DEFENDANTS, and/or each of them, took no action upon the ship’s arrival back in
                    13   San Francisco the following day.
                    14         8.     According to industry experts, commercial cruise ship companies make
                    15   money in two ways: tickets sales and on-board purchases. While tickets represent a
                    16   majority of revenue for these companies, onboard purchases account for the lion’s
                    17   share of the profit.5 This dynamic creates an obvious financial incentive for the
                    18   officers, directors, and/or managing agents of DEFENDANTS to knowingly board
                    19   passengers on a cruise ship armed with a deadly and highly contagious virus, despite
                    20   having already secured the purchase price of each passenger’s ticket.
                    21         9.     Further, Dr. Tarling knows (and at all relevant times knew) about the
                    22   virulent nature of infectious diseases. DEFENDANT CARNIVAL touts his 27 years
                    23   of experience overseeing the health and welfare of 12 million passengers annually and
                    24   thousands of crew members aboard CARNIVAL’S 104 cruise ships across its nine
                    25
                         2
                    26     Id.
                         3
                           Id.
                    27   4
                           “Cruise Ship, Floating Symbol of America’s Fear of Coronavirus, Docks in
                    28   Oakland,” The New York Times, March 9, 2020, updated March 12, 2020.
       ♼                 5
                           Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               3
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 7 of 42 Page ID #:324



                     1   cruise lines.   DEFENDANTS promote Dr. Tarling as a medical expert who is
                     2   internationally recognized in the cruise industry for developing and implementing
                     3   policies and procedures to protect global travelers:
                     4         Dr. Tarling is also charged with developing and implementing
                     5         research-based public health policies and procedures that protect large
                     6         populations of global travelers. His expertise is routinely called upon
                     7         by national and international health authorities to help develop
                     8         prevention and control measures to mitigate the global spread of
                     9         communicable diseases such as Zika, Ebola, MERS, Chikungunya,
                    10         Legionella, noroviruses and novel influenza viruses.6
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                    19

                    20

                    21

                    22

                    23

                    24

                    25   ///
                    26   ///
                    27
                         6
                    28    https://www.princess.com/news/notices_and_advisories/notices/dr-grant-tarling-
       ♼                 chief-medical-officer.html
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                            4
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 8 of 42 Page ID #:325



                     1   II.   THE PARTIES
                     2                PLAINTIFFS
                     3         10.    Plaintiff Eva Yuk Wah Ma Wong (“MRS. WONG”) is, and at all times
                     4   relevant to this Complaint was, a resident of the City and County of San Francisco,
                     5   California. MRS. WONG was a ticketed passenger who boarded the Grand Princess
                     6   cruise on February 21, 2020 in San Francisco. MRS. WONG is also the surviving
                     7   spouse of MR. WONG, and is a proper successor in interest and beneficiary pursuant
                     8   to California law and admiralty law. See Cal. Civ. Proc. Code § 337.30; 46 U.S. Code
                     9   § 30302. By virtue of the premises, MRS. WONG is lawfully entitled to initiate this
                    10   Amended Complaint in her individual capacity, as well as a successor in interest and
                    11   beneficiary on behalf of the ESTATE OF RONALD WONG in pursuit of a survival
                    12   action. Additionally, MRS. WONG has standing to bring a wrongful death claim for
                    13   the loss of her husband pursuant to Cal. Civ. Proc. Code § 337.60(a).
                    14         11.    Plaintiff Ronald Wong (“MR. WONG”), now deceased, was at all
                    15   times relevant to this Complaint a resident of the City and County of San Francisco,
                    16   California. MR. WONG was a ticketed passenger who boarded the Grand Princess
                    17   cruise on February 21, 2020 in San Francisco.
                    18         12.    Plaintiff Benjamin Wong (“BENJAMIN WONG”) is, and at all times
                    19   relevant to this Complaint was, a resident of the City and County of San Francisco,
                    20   California. BENJAMIN WONG has standing to bring a wrongful death claim for the
                    21   loss of his father pursuant to Cal. Civ. Proc. Code § 337.60(a).
                    22                DEFENDANTS
                    23         13.    Defendant Carnival Corporation & PLC (“CARNIVAL”) is a dual-
                    24   listed company operating as two fully integrated entities, Carnival Corporation and
                    25   Carnival plc. Carnival Corporation was incorporated in Panama in 1972. Carnival plc
                    26   was incorporated in Wales, United Kingdom in 2000. As described by CARNIVAL
                    27   in a filing with the U.S. Securities and Exchange Commission (SEC), “Carnival
                    28   Corporation and Carnival plc operate a dual listed company (‘DLC’), whereby the
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                 5
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 9 of 42 Page ID #:326



                     1   businesses of Carnival Corporation and Carnival plc are combined through a number
                     2   of contracts and through provisions in Carnival Corporation’s Articles of
                     3   Incorporation and By-Laws and Carnival Plcs’s Articles of Association.” Carnival
                     4   Corporation and Carnival plc operate as a single economic enterprise and share a
                     5   senior executive management team and identical Boards of Directors. The dual-listed
                     6   company has its headquarters in Miami, Florida. This lawsuit is being brought against
                     7   the dual-listed company and/or Carnival Corporation (collectively, “CARNIVAL”).
                     8         14.    Defendant Princess Cruise Lines LTD (“PRINCESS”) is incorporated
                     9   in Bermuda, with its headquarters in Santa Clarita, California. Santa Clarita serves as
                    10   the nerve center for PRINCESS, and all major decisions regarding operation of its
                    11   cruise ships are made with the input of PRINCESS executives whose offices are
                    12   located at the PRINCESS headquarters in Santa Clarita, California.
                    13         15.    At all times hereto, PRINCESS and CARNIVAL advertised, marketed,
                    14   sold, and profited (directly or indirectly) from, and controlled and operated the cruise
                    15   ship Grand Princess.
                    16         16.    CARNIVAL and PRINCESS are collectively referred to herein as
                    17   “CARNIVAL” or “DEFENDANTS.”
                    18   ///
                    19   ///
                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                6
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 10 of 42 Page ID #:327



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11
                                                                                                               7
                    12

                    13                  ALTER EGO, AGENCY & JOINT VENTURE
                    14            17.   DEFENDANTS PRINCESS and CARNIVAL are alter egos of each
                    15   other such that the corporate form should be disregarded.
                    16            18.   At all times herein mentioned, DEFENDANTS, and/or each of them,
                    17   hereinabove, were the agents, servants, employees, partners, aiders and abettors, co-
                    18   conspirators, and/or joint venturers of each of the other DEFENDANTS named herein
                    19   and were at all times operating and acting within the purpose and scope of said agency,
                    20   service, employment, partnership, enterprise, conspiracy, and/or joint venture, and
                    21   each DEFENDANT has ratified and approved the acts of each of the remaining
                    22   DEFENDANTS. Each of the DEFENDANTS aided and abetted, encouraged, and
                    23   rendered substantial assistance to the other DEFENDANTS in breaching their
                    24   obligations to PLAINTIFFS, as alleged herein. In taking action to aid and abet and
                    25   substantially assist the commission of these wrongful acts and other wrongdoings
                    26   complained of, as alleged herein, each of the DEFENDANTS acted with an awareness
                    27   of his/her/its primary wrongdoing and realized that his/her/its conduct would
                    28
       ♼                 7
                             Princess Cruises headquarters in Santa Clarita, California.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               7
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 11 of 42 Page ID #:328



                     1   substantially assist the accomplishment of the wrongful conduct, wrongful goals, and
                     2   wrongdoing.
                     3         19.     CARNIVAL has ownership and control over PRINCESS, which is
                     4   organized under Holland America Group within Carnival Corporation & plc.
                     5   CARNIVAL acknowledges in filings with the SEC that PRINCESS is a wholly-
                     6   owned subsidiary.8
                     7         20.     CARNIVAL exerts dominion and control over PRINCESS’s business
                     8   and day-to-day operations as the parent company of PRINCESS, which CARNIVAL
                     9   refers to as a “Carnival Brand” cruise line and part of CARNIVAL’S “portfolio of
                    10   leading global, regional and national cruise brands.”9
                    11         21.     The CARNIVAL Board of Directors is empowered to make decisions
                    12   governing the operation of PRINCESS, and PRINCESS appears to make use of
                    13   CARNIVAL assets in conducting cruise operations. CARNIVAL has the right to
                    14   choose the officers of PRINCESS. PRINCESS does not have its own independent
                    15   board of directors. CARNIVAL could, if it chose, dissolve and wind up PRINCESS
                    16   on its own initiative regardless of any contrary desire not to do so on the part of
                    17   PRINCESS or any of the officers of PRINCESS.
                    18         22.     Among the shared officers of CARNIVAL and PRINCESS is Dr. Grant
                    19   Tarling, who by his own admission serves as “Senior Vice President and Chief
                    20   Medical Officer” for five cruise lines owned by CARNIVAL, including PRINCESS,
                    21   Carnival Cruise Line, Carnival Australia, Seabourn, and Holland America.10 It is
                    22   implausible that Dr. Tarling could function in this five-way management position
                    23   absent direction by direction and coordination by CARNIVAL.
                    24

                    25

                    26   8
                           See Carnival Corporation Form 10-K (“Carnival 10-K”) for the Fiscal Year Ended
                         November 30, 2019, pp. 8, 10-11.
                    27   9
                           Carnival Corporation & plc 2019 Annual Report, p. 1.
                         10
                    28      Public LinkedIn profile of Dr. Grant Tarling, available at
       ♼                 https://www.linkedin.com/in/grant-tarling/ (last accessed Sept. 12, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                             8
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 12 of 42 Page ID #:329



                     1         23.    The decisions to suspend operations of PRINCESS cruises, and the
                     2   decisions to continue operations prior to the ultimate decisions to suspend, were taken
                     3   by PRINCESS President Jan Swartz with input from Dr. Tarling and under the
                     4   oversight and in consultation with senior CARNIVAL leadership who had the ultimate
                     5   say, including CARNIVAL President & CEO Arnold W. Donald. In prominent
                     6   interviews Ms. Swartz and Mr. Donald have sought to defend the actions of
                     7   PRINCESS and CARNIVAL as the pandemic crisis unfolded, thereby acknowledging
                     8   their direct involvement in such decisions, and also ratifying them. CARNIVAL
                     9   spokesperson Roger Frizell expressly noted that CARNIVAL did not view itself as
                    10   obligated to follow CDC guidelines.11CARNIVAL totally dominates and controls
                    11   PRINCESS, as it does with each of CARNIVAL’s eight other cruise line subsidiaries.
                    12   CARNIVAL controls, operates, harmonizes, and coordinates the activities of
                    13   PRINCESS and the other eight cruise line subsidiaries for the maximum benefit of
                    14   CARNIVAL and its shareholders. CARNIVAL is empowered to dictate to
                    15   PRINCESS where to operate, what volume of cruises to offer or passengers to service
                    16   in a given market, whether to invest in new routes, nor whether to continue or suspend
                    17   services. PRINCESS does not operate without authorization from its corporate parent,
                    18   CARNIVAL.
                    19         24.    According to its 2019 Annual Report, CARNIVAL has a single
                    20   integrated operating budget for all of its cruise operations including all nine of its
                    21   cruise lines. There are no separate books for PRINCESS. There is not even a single
                    22   separate line item reflecting the separate operations and performance of PRINCESS.
                    23   Consolidated financials are reported not by cruise line, but through a geographic
                    24   sectoral approach that differentiates between the North America and Australia
                    25   (“NAA”) segment and Europe and Asia (“EA”) segment, and then adds figures for
                    26
                         11
                           A. Carr & C. Palmieri, “Carnival Executives Knew They Had a Virus Problem,
                    27
                         But Kept the Party Going,” Bloomberg BusinessWeek, April 16, 2020, available at:
                    28   https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
       ♼                 accessed Sept. 14, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               9
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 13 of 42 Page ID #:330



                     1   “Cruise Support” and “Tour and Other.” These figures are not broken down to reveal
                     2   the separate performance of PRINCESS or any of the other CARNIVAL lines. The
                     3   cruise lines are not deemed relevant for shareholder analysis or from the perspective
                     4   of operating the integrated CARNIVAL business.12
                     5           25.   To the extent assets are assigned to or held by PRINCESS if at all, such
                     6   activity is controlled and dictated by CARNIVAL. PRINCESS does not have the right
                     7   to retain its own profits. CARNIVAL may freely assign assets and funding among its
                     8   subsidiaries including by assigning them to or removing them from control of
                     9   PRINCESS. Transactions between CARNIVAL and PRINCESS and between and
                    10   among PRINCESS and the other subsidiaries of CARNIVAL are not true arm’s length
                    11   agreements and are for the benefit of and at the direction of CARNIVAL, to the
                    12   exclusion of advancing any independent interest of PRINCESS or any of the other
                    13   CARNIVAL subsidiaries.
                    14           26.   CARNIVAL’s 2019 Annual Report discloses “Capital expenditures of
                    15   $3.8 billion for our ongoing new shipbuilding program,” without differentiating
                    16   among the cruise lines who will be operating the cruise ships once built. The Annual
                    17   Report also refers to a single “shipbuilding contract” and lists currency risk associated
                    18   with the new PRINCESS-operated Enchanted Princess on the same table of figures
                    19   as the new Carnival Cruise Lines-operated Mardi Gras.13 Sales of ships are reported
                    20   without reference to cruise line affiliation; for sold ships CARNIVAL reports only the
                    21   passenger capacity and whether the ship is in the NAA segment or EA segment.14
                    22           27.   Public investors cannot invest separately in PRINCESS, which has no
                    23   publicly traded stock of its own. Rather, investors must invest in the dual-listed
                    24   CARNIVAL, in either Carnival Corporation (CCL) or Carnival plc (CUK) on the New
                    25   York Stock Exchange or in Carnival plc (CCLL) on the London Stock Exchange.
                    26   There are no public shares of PRINCESS available to trade because PRINCESS is
                    27   12
                              Id. at 29 n.11, “Segment Information.”
                         13
                    28        Id. at 28; 59-60.
       ♼                 14
                              Id. at 17.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                10
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 14 of 42 Page ID #:331



                     1   owned and controlled entirely by CARNIVAL and is a mere instrumentality of
                     2   CARNIVAL.15
                     3         28.    Following the Federal Reserve’s decision to increase the size of its
                     4   lending program and thereby enable hedge funds to buy up corporate bonds at much
                     5   lower interest rates, CARNIVAL has shored up its finances via a massive infusion of
                     6   nearly $6 billion in cash. CARNIVAL is therefore well-capitalized despite the
                     7   suspension of operations at all nine of its cruise lines.16
                     8         29.    The same may not be true for PRINCESS, however. PRINCESS
                     9   suspended operations as of March 12 and still cannot operate legally under current
                    10   government orders, and therefore has not had access to its usual source of revenue.17
                    11         30.    PRINCESS has also been the hardest hit of the CARNIVAL cruise lines
                    12   and perhaps of all cruise lines globally by the pandemic, as PRINCESS has this year
                    13   faced coronavirus outbreaks aboard the Diamond Princess, Ruby Princess, and Coral
                    14   Princess in addition to the Grand Princess cruises at issue here. While over 40 cruise
                    15   ships have experienced coronavirus outbreaks during the pandemic, four have been
                    16   PRINCESS cruise ships, and those four include the three causing the most deaths
                    17   among all cruise ships globally. As of this date, of 88 known fatalities resulting from
                    18   cruise ship coronavirus outbreaks globally, 52 deaths have resulted from cruises
                    19

                    20   15
                            See Princess website, “For Investors” at
                         https://www.princess.com/aboutus/investors/index.jsp (last accessed Sept. 12, 2020).
                    21   16
                            M. Matousek, “The Fed may have saved Carnival from having to pay over 15%
                    22   interest on its new bonds,” Business Insider, Apr. 27, 2020, available at
                         https://www.businessinsider.com/carnival-faced-higher-interest-rate-new-debt-
                    23
                         before-fed-action-2020-4?op=1 (last accessed Sept. 12, 2020).
                    24   17
                            C. Hansen, “Princess Cruises Suspends Service for Two Months Amid
                         Coronavirus Pandemic,” U.S. News. & World Report, Mar. 12, 2020, available at
                    25
                         https://www.usnews.com/news/national-news/articles/2020-03-12/princess-cruises-
                    26   suspends-service-for-two-months-amid-coronavirus-pandemic (last accessed Sept.
                         12, 2020); Centers for Disease Control and Prevention, “Quarantine and Isolation:
                    27
                         Cruise Ship Guidance,” updated July 16, 2020, available at
                    28   https://www.cdc.gov/quarantine/cruise/index.html (last accessed Sept. 13, 2020)
       ♼                 (extending government shutdown of cruise industry through September 30, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                              11
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 15 of 42 Page ID #:332



                     1   operated by PRINCESS.18 Therefore there is a heightened but plausible risk that
                     2   PRINCESS may not be able to pay out on all the claims against it to compensate for
                     3   these injuries absent financial contribution from its alter ego corporate parent
                     4   CARNIVAL.
                     5          31.   Meanwhile certain CARNIVAL directors and officers sold significant
                     6   volumes of their CCL stock in January and February, a time when they would have
                     7   appreciated the significance and severity of the pandemic in a way that the broader
                     8   public and public investors would not. In particular, CARNIVAL President & CEO
                     9   Arnold Donald sold 24,699 shares of CCL stock on February 14, 2020, which at a
                    10   then operative share price of $42.9341 netted him a payday of some $1,060,429.34.
                    11   Such transactions taking money out of the company may impact the ability of
                    12   CARNIVAL and of PRINCESS to pay meritorious claims.
                    13   III.   JURISDICTION
                    14          32.   This Court has Admiralty subject matter jurisdiction pursuant to 28
                    15   U.S.C. section 1333 as the wrongdoing alleged in this Complaint arose, occurred,
                    16   and/or took effect on navigable waters and bears a significant relationship to
                    17   traditional maritime activity, i.e., it occurred while DEFENDANTS, who engage in
                    18   the commerce of luxury cruises, boarded new passengers on the Grand Princess cruise
                    19   ship docked in the San Francisco Bay.
                    20          33.   This Court has personal jurisdiction over DEFENDANTS, as they
                    21   conduct substantial business in California. Defendant CARNIVAL, by and through its
                    22   subsidiary, PRINCESS, markets cruise vacations to California residents. Both
                    23   maintain a headquarters in Santa Clarita, California, and employ thousands of
                    24   California residents to work there. Moreover, the claims asserted herein arise from
                    25

                    26   18
                           See generally Wikipedia page on “COVID-19 pandemic on cruise ships” and
                         sources cited therein, available at https://en.wikipedia.org/wiki/COVID-
                    27
                         19_pandemic_on_cruise_ships (last accessed Sept. 12, 2020) (confirming 28
                    28   fatalities among passengers aboard the Ruby Princess, 14 from the Diamond
       ♼                 Princess, 7 from the Grand Princess, and 3 from the Coral Princess).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                           12
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 16 of 42 Page ID #:333



                     1   DEFENDANTS’ contacts with California. Each of these facts independently is, but
                     2   also all of these facts together are, sufficient to render the exercise of jurisdiction by
                     3   this Court over DEFENDANTS, and/or each of them, permissible under traditional
                     4   notions of fair play and substantial justice.
                     5         34.    Additionally, each of the DEFENDANTS purports to be a party to the
                     6   Passage Contract, which purports to name the Central District of California as proper
                     7   venue for actions against DEFENDANTS. PLAINTIFFS, however, do not concede
                     8   the enforceability of the Passage Contract. Nevertheless, by naming this District as a
                     9   proper venue, DEFENDANTS have consented to personal jurisdiction in this District.
                    10         35.    This Court has in rem jurisdiction over the Grand Princess which has
                    11   been docked or moored in the San Francisco Bay almost continuously from March 4,
                    12   2020 through April 7, 2020. Both passenger cruises at issue herein were roundtrips
                    13   that departed from and ultimately arrived in San Francisco. When PLAINTIFFS
                    14   initiated this action, the Grand Princess was last known to be in a holding pattern off
                    15   the coast of Southern California.19
                    16   IV.   VENUE
                    17         36.    Venue in the Central District of California is proper under 28 U.S.C.
                    18   section 1391 because DEFENDANTS are deemed to reside in any judicial district in
                    19   which they are subject to personal jurisdiction.
                    20         37.    Without conceding the enforceability of the Passage Contract,
                    21   PLAINTIFFS acknowledge that DEFENDANTS included in the Passage Contract a
                    22   venue selection provision designating the United States District Court for the Central
                    23   District of California in Los Angeles as a proper venue for this action.
                    24

                    25

                    26
                    27
                         19
                    28    https://www.vesselfinder.com/vessels/GRAND-PRINCESS-IMO-9104005-
       ♼                 MMSI-310327000. (Last accessed April 30. 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                 13
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 17 of 42 Page ID #:334



                     1   V.    FACTUAL ALLEGATIONS
                     2         A.      THE CRUISE SHIP INDUSTRY RAKES IN MASSIVE PROFITS
                     3                 BY SELLING LUXURY TRAVEL TO AMERICANS
                     4         38.     Today’s CARNIVAL grew out of Carnival Cruise Lines, a cruise line
                     5   formed in 1972 by Israeli business magnate Ted Arison. Operations began with a
                     6   single cruise ship, and rapidly expanded on the strength of Arison’s vision of
                     7   rebranding and marketing luxury cruises to a vacation option accessible to the general
                     8   public. Arison gained full control of the company in 1974. By 1987, Carnival evolved
                     9   into the industry leader and went public.
                    10         39.     Expansion continued thereafter, spurred on by major acquisitions.
                    11   CARNIVAL acquired the Holland America Line in 1989, Seabourn in 1992, top
                    12   European cruise line Costa Cruises in 1997, and the Cunard Line in 1998. Then in
                    13   April 2003, CARNIVAL merged with P&O Princess Cruises plc, thereby bringing
                    14   within the CARNIVAL corporate ambit the additional Princess, P&O Cruises, P&O
                    15   Cruises Australia, AIDA Cruises, Ocean Village, and Swan Hellenic cruise lines.
                    16         40.     CARNIVAL operates “nine cruise lines with over 102 ships, carr[ies] 12
                    17   million passengers annually, and the corporation represents 50% of the global cruise
                    18   market.” 20
                    19         41.     As CARNIVAL itself acknowledges, this extraordinary degree of
                    20   consolidation is not readily apparent. As stated on its website, “Carnival’s
                    21   unprecedented rise to the world’s largest cruise operator can be attributed to its ability
                    22   to manage brand autonomy, with each major cruise line maintaining separate sales,
                    23   marketing and reservation offices, as well as through the industry’s most aggressive
                    24   shipbuilding program.”21
                    25         42.     Based on its 2019 Annual Report, CARNIVAL is the owner of the Grand
                    26   Princess and of all the cruise ships operated by the nine separately branded
                    27   20
                            https://www.carnivalcorp.com/corporate-information/mission-and-history (last
                    28   accessed May 4, 2020).
       ♼                 21
                            Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                 14
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 18 of 42 Page ID #:335



                     1   CARNIVAL cruises lines, including PRINCESS. CARNIVAL lists some $38 billion
                     2   in “Property and Equipment, Net” on its consolidated balance sheets as assets of
                     3   CARNIVAL, out of a grand total of $45 billion in assets.22 Under Note 2, “Significant
                     4   Accounting Policies,” CARNIVAL lists “Ships” as the first category of assets within
                     5   the section on “Property and Equipment.”23 Ownership of these assets forms a
                     6   significant part of the basis for CARNIVAL’s valuation and inducement for public
                     7   investors to invest in CARNIVAL stock. As the owner of the Grand Princess,
                     8   CARNIVAL owes a direct, non-delegable duty of care to passengers aboard the ship.
                     9         43.    The scope of CARNIVAL’s operations is massive. CARNIVAL bills
                    10   itself as “the world’s largest leisure travel company” and trumpets its status as “among
                    11   the most profitable and financially strong in the cruise and vacation industries.” In
                    12   Fiscal Year 2019 CARNIVAL’s operations reaped over $20.8 billion in revenue and
                    13   generated nearly $3 billion in profit.24
                    14         44.    As of 2018, “[t]he global market comprise[d] dozens of cruise lines and
                    15   more than 250 ships. But 3 players - Carnival Corporation & PLC, Royal Caribbean
                    16   Cruises LTD, and Norwegian Cruise Line HLD - control[led] roughly 75% of the
                    17   market.”25 “These companies, which preside over an empire of subsidiary cruise lines,
                    18   collectively raked in $34.2B in revenue in 2018.”
                    19         45.    “In 2011, three-quarters of the nearly 16 million cruise bookings
                    20   worldwide were made from the United States, according to the industry group Cruise
                    21   Lines International Association, which represents 26 cruise lines, including the
                    22   world's largest, Carnival and Royal Caribbean.”26
                    23         46.    And “[i]n 2018, 28.5m [million] passengers — the bulk of them from
                    24   America — spent more than $46B [billion] on cruises globally.”27
                    25   22
                            Carnival Corporation & plc 2019 Annual Report, p. 7.
                         23
                    26      Id., pp. 10-11.
                         24
                            Id., p.1.
                    27   25
                            https://thehustle.co/the-economics-of-cruise-ships/
                         26
                    28      https://www.cnn.com/2013/02/13/opinion/walker-cruise-ships/index.html
       ♼                 27
                            https://thehustle.co/the-economics-of-cruise-ships/
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               15
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 19 of 42 Page ID #:336



                     1         B.     DEFENDANTS KNEW COVID-19 WAS HIGHLY
                     2                CONTAGIOUS AND DEADLY BEFORE BOARDING THE
                                      GRAND PRINCESS IN SAN FRANCISCO
                     3
                               47.    The cruise industry has a well-documented problem with the spread of
                     4
                         disease on board cruise ships, so much so that the United States Centers for Disease
                     5
                         Control and Prevention (CDC) maintains a Vessel Sanitation Program to inspect
                     6
                         cruise ships and report and track onboard viral outbreaks.
                     7
                               48.    Since 1994, PRINCESS cruise ships have hosted over 50 outbreaks of
                     8
                         norovirus and other pathogens, and other CARNIVAL lines have experienced
                     9
                         countless others.
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                    19                                                                                     28

                    20
                               49.    To assuage potential passengers’ concerns about viruses on board,
                    21
                         CARNIVAL’s website also touts its Health, Environmental, Safety, Security, and
                    22
                         Sustainability Policy, highlighting that CARNIVAL and its operating lines (including
                    23
                         PRINCESS) “are committed to protecting the health, safety, and security of our
                    24
                         passengers, guests, employees, and all others working on our behalf, thereby
                    25

                    26
                    27

                    28   28
                           Grand Princess – The Atrium - https://www.cruisecritic.com/photos/ships/grand-
       ♼                 princess-54/member-8/36093/ (Last accessed May 15, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                           16
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 20 of 42 Page ID #:337



                     1   promoting an organization that always strives to be free of injuries, illness and loss.”
                         29
                     2

                     3         50.    CARNIVAL confirms this commitment on its website, offering the
                     4   following assurance on a page bearing the caption, “Carnival’s Commitment to Guest
                     5   and Crew Health”:
                     6                Carnival Cruise Line’s highest responsibilities include the
                     7                health and safety of our guests and crew. Coronavirus is a
                     8                fluid situation and we continue to work closely with public
                     9                health experts and the Cruise Lines International Association
                    10                (CLIA), to monitor, screen and implement best practices to
                    11                protect the health of our guests and crew as it relates to
                    12                COVID-19 (coronavirus). Our monitoring, screening and
                    13                operational protocols are designed to be flexible so that we
                    14                can effectively adapt to changes as they occur.30
                    15         51.    CARNIVAL and PRINCESS also employ Dr. Tarling, who is touted as
                    16   an expert on policies and procedures to prevent the spread of communicable diseases
                    17   on CARNIVAL’S more than 100 cruise ships. Dr. Tarling is responsible for public
                    18   health concerns for CARNIVAL and PRINCESS as Group Senior Vice President and
                    19   Chief Medical Officer, to serve in that capacity for both companies. He is a medical
                    20   doctor and according to the website, “earned an Executive Master of Public Health
                    21   degree in Health Care Management and Policy, and Global Health certification from
                    22   [UCLA].” In addition, in “2016, he was elected for a second, four-year term as Chair
                    23   and Chair-Elect of the Cruise Ship Medicine Section of the American College of
                    24   Emergency Physicians.       In that role, he vigorously championed best-practice
                    25   healthcare guidelines that have been adopted by the Cruise Line International
                    26   Association (CLIA) whose members represent 95% of the world’s cruise lines.”
                    27   29
                            https://www.carnivalplc.com/static-files/0b8327aa-c3be-4022-a1a5-a6dad7123af7
                    28   (last accessed May 1, 2020).
       ♼                 30
                            https://www.carnival.com/health-and-sailing-updates (last accessed May 1, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               17
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 21 of 42 Page ID #:338



                     1   According to Dr. Tarling, the medical facilities aboard ships within the CARNIVAL
                     2   family of cruise lines are not mere first-aid clinics. “Each ship’s modern medical
                     3   center has a physical infrastructure that allows provision of a broad range of both
                     4   ambulatory care services and inpatient hospital services, including an ICU. It has a
                     5   self-contained pharmacy, lab and imaging, which is staffed by a small physician-led
                     6   clinical team.” He oversees about 800 clinical staff working at sea who are supported
                     7   by about 50 staff in the U.S. between Los Angeles, Miami, and Seattle. 31
                     8         52.    The Coronavirus now known as SARS-CoV-2 is believed to have first
                     9   appeared in Wuhan, Hubei Province within the People’s Republic of China in
                    10   December 2019.
                    11         53.    National Geographic reported on February 18, 2020, that “[f]or most
                    12   patients, COVID-19 begins and ends in their lungs, because like the flu, coronaviruses
                    13   are respiratory diseases.”32 The article labeled respiratory failure as “the defining
                    14   signature of severe cases.”
                    15         54.    CNN reported on February 19, 2020, regarding the results of the most
                    16   extensive and comprehensive study of the Coronavirus performed by China’s CDC
                    17   and published in The Chinese Journal of Epidemiology two days prior. “It found that
                    18   the novel coronavirus is more contagious than the related viruses which cause
                    19   SARS and MERS. While the resulting disease, Covid-19, is not as fatal on a case-
                    20   by-case basis, its greater spread has already led to more deaths than its related
                    21   coronaviruses.”33 “Because the Covid-19 virus has infected far more people than
                    22   the viruses that caused SARS and MERS, the number of people who have died
                    23   from it so far has already overtaken both viruses.”34
                    24
                         31
                            https://americanhealthcareleader.com/2018/how-grant-tarling-navigates-
                    25
                         healthcare-for-8-million-travelers/ (last accessed May 14, 2020).
                         32
                    26      https://www.nationalgeographic.com/science/2020/02/here-is-what-coronavirus-
                         does-to-the-body/#close
                    27   33
                            https://www.cnn.com/2020/02/19/health/coronavirus-china-sars-mers-intl-
                    28   hnk/index.html
       ♼                 34
                            Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                             18
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 22 of 42 Page ID #:339



                     1         55.    On February 20, 2020, NPR reported “[m]ore than 75,000 COVID-19
                     2   cases have been confirmed worldwide, according to a disease-tracking dashboard
                     3   created by the Johns Hopkins Whiting School of Engineering. The virus has killed
                     4   more than 2,000 people … .”35 The same article reported that “[t]he number of
                     5   confirmed COVID-19 cases in South Korea has doubled in just 24 hours, to 104 from
                     6   51” according to the Korea Centers for Disease Control and Prevention.
                     7         56.    Any lingering doubt about the direct and specific danger the coronavirus
                     8   posed to cruise ships went away with the highly publicized outbreak aboard the
                     9   Diamond Princess, another of DEFENDANTS’ cruise ships several weeks earlier.
                    10   The Diamond Princess had been under quarantine in Yokohama, Japan since February
                    11   3, 2020. As of February 20, it was reported that two passengers on that cruise ship
                    12   had died from COVID-19. “Both of the passengers died about a week after tests
                    13   confirmed they were infected with the respiratory virus.” At the time of that reporting,
                    14   “[a] total of 634 people from the Diamond Princess have tested positive for
                    15   COVID-19, and more than half that number are identified as ‘asymptomatic
                    16   pathogen carriers,’ meaning that while they don't show signs of the illness, they
                    17   can still transmit the disease to others or become sick themselves.”36 An NPR
                    18   article reporting on the tragedy also stated: “When passengers test positive for the
                    19   novel coronavirus, they're taken off the Diamond Princess and sent to local hospitals.
                    20   Those diagnoses also reset the 14-day quarantine period for their traveling
                    21   partners and close contacts.”37
                    22         57.    Accordingly, the United States CDC issued the following Media
                    23   Statement regarding the Diamond Princess outbreak on February 18, 2020:
                    24

                    25   35
                            https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
                    26   princess-diamond-cruise-ship-passengers-die-after-contracting-covi
                         36
                            https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
                    27
                         princess-diamond-cruise-ship-passengers-die-after-contracting-covi
                         37
                    28      https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
       ♼                 princess-diamond-cruise-ship-passengers-die-after-contracting-covi
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               19
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 23 of 42 Page ID #:340



                     1                CDC believes the rate of new reports of positives new on
                     2                board, especially among those without symptoms, highlights
                     3                the high burden of infection on the ship and the potential for
                     4                ongoing risk.
                     5         58.    COVID-19 is far more contagious and deadly than the flu. What is
                     6   understood to be the incubation period between the time a person is exposed or
                     7   infected with the coronavirus until that person can test positive (but be asymptomatic)
                     8   varies and has changed as the science has developed. It was earlier believed that the
                     9   incubation period was 14 days. But according to a most recent report by the CDC,
                    10   “typically, a person develops symptoms 5 days after being infected, but symptoms
                    11   can appear as early as 2 days after infection or as late as 14 days after infection,
                    12   and the time range can vary.”38
                    13         59.    Nevertheless, DEFENDANTS, and/or each of them, disregarded this
                    14   crucial information when knowingly faced with another likely COVID-19 positive
                    15   passenger on a different cruise ship—the Grand Princess.
                    16         C.     DEFENDANTS WERE MADE AWARE THAT A PRIOR
                    17                PASSENGER ON THE GRAND PRINCESS HAD LIKELY
                                      ARMED THE SHIP WITH A HIGHLY CONTAGIOUS AND
                    18                DEADLY VIRUS PRIOR TO BOARDING NEW PASSENGERS
                    19                IN SAN FRANCISCO

                    20         60.    Prior to February 21, 2020, the Grand Princess had been on a roundtrip
                    21   cruise from San Francisco to Mexico. The Mexico cruise departed from San Francisco
                    22   on February 11, 2020, and was scheduled to return to San Francisco on February 21,
                    23   2020, when the Grand Princess was scheduled to off-load some passengers and on-
                    24   board some new passengers, then set sail to Hawaii.
                    25         61.    Dr. Tarling admitted that a passenger aboard the earlier Grand Princess
                    26   Mexico cruise fell ill within “two or three days” of boarding the ship, and that the
                    27   38
                           “Similarities and Differences between Flu and COVID-19”
                    28   https://www.cdc.gov/flu/symptoms/flu-vs-covid19.htm (last accessed September 10,
       ♼                 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                              20
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 24 of 42 Page ID #:341



                     1   timing of when the passenger’s symptoms first appeared indicates he brought the
                     2   coronavirus onboard when he boarded the ship on February 11, 2020. 39 Dr. Tarling
                     3   added that while onboard, the passenger had a “six-to-seven day history of symptoms
                     4   of acute respiratory illness.” 40
                     5          62.    As a result, “The U.S. Coast Guard is now investigating whether Carnival
                     6   violated a federal law that requires ships approaching U.S. ports to report outbreaks
                     7   of illness to the Coast Guard and, in certain cases, to the CDC. The rules are specific,
                     8   defining a fever as a temperature of 100.4 degrees Fahrenheit or higher, as well as
                     9   anyone who reports feeling feverish.”41 That CARNIVAL passenger died in Placer
                    10   County, California on March 4, 2020.
                    11          63.    On February 20, 2020, the infected passenger aboard the Grand Princess
                    12   visited that cruise ship’s medical center to seek treatment for symptoms including
                    13   “acute respiratory distress.” Medical personnel aboard the ship, as well as responsible
                    14   executives at CARNIVAL and PRINCESS including Dr. Tarling, knew or should
                    15   have known that the symptoms were consistent with those of passengers suffering
                    16   from COVID-19 aboard the Diamond Princess and others infected by the coronavirus
                    17   around the world, as reported widely in medical circles and the popular press.
                    18          64.    Given the highly contagious nature of SARS-CoV-2, as well as the
                    19   previous experience of the outbreak then in progress aboard the Diamond Princess,
                    20   the revelation that a passenger on the Grand Princess was exhibiting identical
                    21   symptoms created in CARNIVAL, PRINCESS and Dr. Tarling an immediate duty to
                    22   warn other passengers, isolate the passengers and the general public from an
                    23   immediate threat to their health, suspend all activities of the cruise ship until such time
                    24   as it could be properly disinfected and decontaminated, and report the illness to a U.S.
                    25   Quarantine Station overseen by the CDC’s Division of Global Migration and
                    26
                         39
                            “Cruise Ship, Floating Symbol of America’s Fear of Coronavirus, Docks in
                    27
                         Oakland,” The New York Times, March 9, 2020, updated March 12, 2020.
                    28   40
                            “Cruises Set Sail Knowing the Risk,” The Wall Street Journal, May 2, 2020.
       ♼                 41
                            Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                  21
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 25 of 42 Page ID #:342



                     1   Quarantine (DGMQ) pursuant to 42 CFR § 71.21. The DGMQ maintains a U.S.
                     2   Quarantine Station in San Francisco, the destination of the Grand Princess.
                     3   Nevertheless, CARNIVAL, PRINCESS and Dr. Tarling disregarded their duty and
                     4   did none of those things.
                     5         65.    Instead, on February 21, 2020, DEFENDANTS, and/or each of them,
                     6   decided to disregard the deadly nature of the Grand Princess and its foreseeably lethal
                     7   environment for passengers due to the cruise ship’s exposed surfaces, prior
                     8   passengers, and crew members being armed with the coronavirus, and pursue
                     9   substantial profits by boarding new passengers on the Grand Princess for a voyage to
                    10   Hawaii. Notably, 62 of the original passengers from the Mexico cruise, and over 1,000
                    11   crew members, remained aboard for the voyage to Hawaii.
                    12         D.     DESPITE KNOWING THE GRAND PRINCESS WAS ARMED
                                      WITH A HIGHLY CONTAGIOUS AND DEADLY VIRUS,
                    13
                                      DEFENDANTS BOARDED THE SHIP AND FAILED TO TAKE
                    14                ANY SAFETY PRECAUTIONS OR WARN PASSENGERS
                    15         66.    DEFENDANTS, and/or each of them, failed to take any safety
                    16   precautions prior to and/or at the time of boarding passengers on the Hawaii-bound
                    17   roundtrip Grand Princess cruise.
                    18         67.    DEFENDANTS did not take measures to disinfect, sanitize, and/or
                    19   decontaminate the Grand Princess ship and/or exposed surfaces prior to boarding
                    20   passengers, including PLAINTIFFS, in San Francisco.
                    21         68.    DEFENDANTS, and/or each of them, failed to warn, advise, and/or
                    22   provide notice to the Hawaii-bound passengers prior to and/or at the time of boarding
                    23   in San Francisco on February 21, 2020, that an ill passenger suffering from symptoms
                    24   consistent with COVID-19 had been aboard.
                    25         69.    DEFENDANTS, and/or each of them, failed to subject any of the 62
                    26   passengers or 1,000 crew members, who had traveled on the Grand Princess with the
                    27   infected passenger for approximately seven days prior and who were planning to
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                              22
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 26 of 42 Page ID #:343



                     1   continue their trip to Hawaii with the new passengers, to any additional or enhanced
                     2   medical or health screening procedures, including a coronavirus test.
                     3            70.   DEFENDANTS, and/or each of them, failed to provide passengers,
                     4   including PLAINTIFFS, with masks at the time of boarding in San Francisco and/or
                     5   failed to implement any safety procedures for socializing on the cruise ship during
                     6   travel, including social distancing and/or staying six feet apart from other unknown
                     7   travelers.
                     8            71.   DEFENDANTS, and/or each of them, proceeded as if everything was
                     9   normal and nothing had changed, and the Grand Princess departed as scheduled on
                    10   February 21, 2020.
                    11            E.    DEFENDANTS DID THIS BECAUSE THEY MAKE THE
                    12
                                        LION’S SHARE OF THEIR PROFITS FROM ON-BOARD
                                        PASSENGER PURCHASES – NOT TICKET SALES
                    13

                    14            72.   As of 2018, “[t]he global market comprise[d] dozens of cruise lines and
                    15   more than 250 ships. But 3 players — Carnival Corporation & PLC, Royal Caribbean
                    16   Cruises LTD, and Norwegian Cruise Line HLD — control[led] roughly 75% of the
                    17   market.”42
                    18            73.   “These companies, which preside over an empire of subsidiary cruise
                    19   lines, collectively raked in $34.2B in revenue in 2018. Cruise ships make this money
                    20   through two channels: Ticket sales and onboard purchases (e.g., alcoholic drinks,
                    21   casino gambling, spa treatments, art auctions, and shore excursions), which
                    22   passengers pay for with pre-loaded cruise cards and chip-equipped wristbands.”43
                    23   ///
                    24   ///
                    25   ///
                    26
                    27
                         42
                    28        https://thehustle.co/the-economics-of-cruise-ships/
       ♼                 43
                              Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                             23
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 27 of 42 Page ID #:344



                     1              74.   “On average, tickets account for 62% of total revenue and onboard
                     2   purchases make up the remaining 38%. Though tickets represent a majority of
                     3   revenue, onboard purchases account for the lion’s share of the profit, according to
                     4   several experts.”44
                     5                    As a high fixed-cost business, a cruise ship relies on getting as many
                     6                    passengers as possible on the ship — even at fire-sale rates. The major
                                          cruise lines will often fill each ship to 105%-110% capacity, then
                     7                    upsell its captive consumers on additional services.
                     8                    “They have mastered the ability to get their hands into people’s
                     9                    pockets and to take out every last dollar,” says Ross A. Klein, a
                                          professor at Memorial University of Newfoundland, who has closely
                    10                    studied the cruise ship industry. “They can almost give a cabin away for
                    11                    free and still make a profit.”
                                          …
                    12
                                          On average, a passenger will spend $1,060 ($151/day) on a ticket and
                    13                    $650 ($92/day) on onboard purchases. After subtracting overhead costs,
                    14                    a ship will make out with roughly $291 in net profit per passenger, per
                                          cruise.
                    15
                                          That means that at full capacity, a single ship like Royal Caribbean’s
                    16                    Symphony of the Seas might make $9.8m in revenue ($1.7m of which
                                          is profit) during one 7-day excursion. That’s $239k in profit per day
                    17
                                          at sea.45
                    18
                    19              75.   This creates an obvious financial incentive for DEFENDANTS, and/or
                    20   each of them, to knowingly board passengers on a cruise ship armed with a deadly and
                    21   highly contagious virus, despite having already secured the purchase price of each
                    22   passenger’s ticket. And that is what happened here.
                    23              F.    DEFENDANTS FAILED TO WARN OR ADVISE PASSENGERS
                    24                    OF THE VIRUS BEING ON-BOARD THE GRAND PRINCESS
                                          UNTIL MARCH 4, 2020—OVER A WEEK AFTER BOARDING
                    25

                    26
                                    76.   MRS. WONG and her husband long-planned a two-week cruise to

                    27
                         Hawaii aboard the Grand Princess to celebrate MR. WONG’s 64th birthday. The
                         44
                    28        Id.
       ♼                 45
                              Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                24
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 28 of 42 Page ID #:345



                     1   Wong’s had been married for thirty-four (34) years and have one son, Benjamin. Also
                     2   joining them aboard the Grand Princess were MRS. WONG’s sister and brother-in-
                     3   law and MR. WONG’s brother, mother, sister, and brother-in-law.
                     4         77.    MRS. WONG booked travel for her and her husband online through
                     5   Sacramento-based travel agent Zoe’s Cruise & Tours on December 20, 2019, for a
                     6   total fare of $2,392.16.
                     7         78.    Noted on the invoice was MR. WONG’S February 23, 2020 birthday
                     8   celebration. Per the PRINCESS Booking Confirmation, which bore the slogan “Come
                     9   back new,” MR. and MRS. WONG were immediately subject to an aggressive regime
                    10   of cancellation penalties under which they would forfeit $400 from the very moment
                    11   they purchased the tickets, 50% of the purchase price one week later, 75% as of
                    12   January 24, 2020, and 100% as of February 7, 2020, two weeks from departure.
                    13         79.    On February 21, 2020, MRS. WONG and MR. WONG, along with their
                    14   friends and family, boarded the Grand Princess to celebrate MR. WONG’S much-
                    15   awaited two-week birthday cruise. They were the unsuspecting passengers on a
                    16   doomed voyage that tragically would be MR. WONG’S last trip, ever. On February
                    17   21, they boarded the Grand Princess in San Francisco, and according to their itinerary,
                    18   departed at 4:00 pm to cruise at sea through February 25, 2020. The Grand Princess
                    19   itinerary addressed herein is from the Princess Cruise Line website.46
                    20         80.    On February 26, 2020, at 8:00 am, the Grand Princess arrived at the
                    21   Hawaiian island of Kauai. From February 26 through 29, the Grand Princess sailed
                    22   amongst the Hawaiian Islands, with additional stops on Oahu, Maui, and finally on
                    23   Hawaii (the “Big Island”) on the evening of February 29, 2020.
                    24         81.    On February 29, 2020, the Grand Princess was scheduled to depart from
                    25   Hawaii at 5:00 pm, on the return voyage towards the mainland. The ship was
                    26   scheduled to be at sea from March 1 to March 4, with a stop in Ensenada, Mexico.
                    27
                         46
                    28     https://www.icruise.com/itineraries/15-night-hawaiian-islands-cruise_grand-
       ♼                 princess_2-21-2020.html (last accessed September 10, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                              25
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 29 of 42 Page ID #:346



                     1         82.    On March 4, 2020, however, MRS. WONG and MR. WONG, along with
                     2   the rest of their family, were first alerted to the virus being aboard the Grand Princess
                     3   from a “Guest Health Advisory – Coronavirus” letter from Dr. Tarling. The letter
                     4   notified passengers of potential exposure to the virus and announced that the Ensenada
                     5   stop scheduled for March 5 was cancelled so the ship could return directly to San
                     6   Francisco. No independent findings were reported. Both MR. and MRS. WONG were
                     7   in fear about being quarantined on the ship because their cabin had no windows and
                     8   they understood the air they were breathing was circulating through the ship’s central
                     9   ventilation system. No mention was made of the overlapping passengers and crew
                    10   from the Mexico cruise.
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                    19                                                                                          47

                    20

                    21         83.    On March 4, 2020, California Governor Gavin Newsom declared a state
                    22   of emergency regarding the COVID-19 outbreak. In an attempt to manage the crisis,
                    23   the State of California refused to allow the Grand Princess to return to port as planned
                    24   in San Francisco.
                    25         84.    Defendants’ March 4 “Health Advisory – Coronavirus” downplayed the
                    26   passengers’ exposure, noting that “the United States Centers for Disease Control and
                    27
                         47
                    28     https://thehill.com/changing-america/well-being/prevention-cures/486807-couple-
       ♼                 still-on-grand-princess-cruise-files-1 (Last accessed May 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                26
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 30 of 42 Page ID #:347



                     1   Prevention (CDC) that they are investigating a small cluster of COVID-19
                     2   (coronavirus) cases in Northern California connected to a Grand Princess voyage that
                     3   sailed roundtrip from San Francisco from February 11 to February 21.”           Also
                     4   explicitly downplaying the exigent nature of the contagion, Dr. Tarling characterized
                     5   COVID-19 as akin to the flu, stating “COVID-19 causes mild illness in about 80% of
                     6   cases, typically with symptoms of fever, cough and shortness of breath, like the
                     7   common cold or flu.” But he further downplayed the life threatening nature of
                     8   COVID-19 to the rest, stating “About 20% of people develop more severe symptoms”
                     9   but equated the risk factors for these “more susceptible individuals” as “those with
                    10   other chronic medical condition, as it does with regular flu.” It was already known
                    11   that nothing could be further from the truth as COVID-19 was contagious and deadly.
                    12           85.   From March 4 until March 9, 2020, the Grand Princess remained in a
                    13   holding pattern in the waters off San Francisco Bay for several days of political
                    14   negotiations that included input from the federal government in Washington before
                    15   the Grand Princess was finally permitted to land in the Port of Oakland on March 9,
                    16   2020.
                    17           86.   Passengers were allowed to disembark in stages, beginning on March 9,
                    18   2020. MRS. WONG and MR. WONG were held onboard, and not allowed to
                    19   disembark until March 10, followed by others thereafter. Passengers with symptoms
                    20   disembarked first and were sent to Asilomar State Beach and Conference Grounds for
                    21   treatment, while those without symptoms went to Travis Air Force Base, an hour north
                    22   in Solano County, for further isolation in quarantine.
                    23   ///
                    24   ///
                    25

                    26
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                            27
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 31 of 42 Page ID #:348



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8
                                                                                                             48
                     9

                    10         G.    DEFENDANTS UNLOAD PASSENGERS TO DIE ONSHORE
                    11         87.   In the time since the Grand Princess departed from San Francisco for
                    12   Hawaii on February 21, 2020, had to turn back to San Francisco, but allowed to finally
                    13   anchor in Oakland, MR. & MRS. WONG were not allowed to disembark until March
                    14   10, 2020.
                    15         88.   Neither MRS. WONG nor MR. WONG was visibly infected or ill when
                    16   they disembarked in Oakland on March 10, 2020. They were therefore transported by
                    17   bus to Travis Air Force Base for further quarantine, along with the other passengers
                    18   not exhibiting symptoms.
                    19   ///
                    20   ///
                    21

                    22

                    23

                    24

                    25

                    26
                    27
                         48
                    28     https://news.sky.com/story/coronavirus-21-people-stranded-on-grand-princess-
       ♼                 cruise-ship-test-positive-for-covid-19-11951315 (Last accessed May 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                             28
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 32 of 42 Page ID #:349



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11                                                                                      49

                    12         89.    It was not until several days after disembarking and being in quarantine
                    13   at Travis, did MRS. WONG and MR. WONG begin to feel ill. MR. WONG developed
                    14   a cough with a high fever. MRS. WONG took his temperature of 100 degrees. MRS.
                    15   WONG developed a cough, had trouble breathing, was unable to sleep, and felt
                    16   fatigued and tired.
                    17         90.    The following day, March 16, 2020, MR. WONG’S fever persisted, he
                    18   continued coughing, and his condition worsened. Both MRS. WONG and MR.
                    19   WONG were tested for the coronavirus that morning but did not get their test results
                    20   back that day. That evening, MR. WONG was transferred to Kaiser Permanente’s
                    21   Vallejo Medical Center hospital in Vallejo, California. MRS. WONG never saw MR.
                    22   WONG alive again after that date.
                    23         91.    On March 21, 2020, MRS. WONG learned that she tested positive for
                    24   the coronavirus. MRS. WONG was transferred to a hotel in San Carlos, California
                    25   for further quarantine, over an hour away from the hospital in Vallejo where MR.
                    26   WONG was undergoing treatment.
                    27
                         49
                    28     http://www.mercurynews.com/2020/03/09/photos-coronavirus-stricken-grand-
       ♼                 princess-arrive-at-port-of-oakland (Last accessed May 5, 2020)
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                            29
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 33 of 42 Page ID #:350



                     1            92.   On March 24, 2020, MR. WONG died at Kaiser Permanente’s Vallejo
                     2   Medical Center. MRS. WONG was not permitted to see him in his final hours.
                     3            93.   On March 25, 2020, MRS. WONG was released from the hotel in San
                     4   Carlos and allowed to return home.
                     5            94.   As of the date of this amended filing, MRS. WONG is still recovering
                     6   from her COVID-19 symptoms, continues to suffer from fatigue, has difficulty
                     7   breathing, is unable to work, and is confined to her home in San Francisco.
                     8            95.   On May 2, 2020, The Wall Street Journal reported that according to the
                     9   U.S. Department of Health and Human Services, five people on the Hawaii Grand
                    10   Princess cruise had died and 131 passengers tested positive for COVID-19. County
                    11   officials in California as of that date had traced five COVID-19 cases to the prior
                    12   Grand Princess Mexico cruise, including two deaths.50
                    13            96.   As a direct and proximate result of DEFENDANTS’ negligence and
                    14   gross negligence, MR. WONG has died, and MRS. WONG has been infected with the
                    15   coronavirus and suffered from COVID-19, requiring medical treatment.
                    16            97.   In addition, PLAINTIFFS were traumatized by the fear of developing
                    17   COVID-19. They were confined to the Grand Princess as the virus attacked and
                    18   infected passengers throughout the ship, and thereafter were confined at Travis Air
                    19   Force Base and other locations in California as they underwent treatment and isolation
                    20   in quarantine.
                    21            H.    CARNIVAL IS NOW THE TARGET OF CONGRESSIONAL
                    22                  INVESTIGATION

                    23            98.   The history of CARNIVALS’ disregard of the health and welfare of their
                    24   passengers has not gone unnoticed, as Congress is looking into how so many people
                    25   fell ill aboard cruise ships in the present crisis and the industry’s failure to contain the
                    26   spread in time. On May 1, 2020, the Chair of the U.S. House of Representatives’
                    27   Committee on Transportation and Infrastructure Peter DeFazio and the Chair of the
                    28
       ♼
 LAW OFFICES
                         50
                              “Cruises Set Sail Knowing the Risk,” The Wall Street Journal, May 2, 2020.
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                   30
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 34 of 42 Page ID #:351



                     1   House Subcommittee on Coast Guard and Maritime Transportation Sean Patrick
                     2   Maloney summarized this history in a records request letter to CARNIVAL formally
                     3   opening an inquiry.51 In the words of the DeFazio-Maloney letter:
                     4               Norovirus and other communicable diseases are not new
                                     public health threats to the cruise line industry. In 2010,
                     5               the World Health Organization (WHO) identified
                                     norovirus and influenza outbreaks as “the major public
                     6               health challenges for the cruise industry.” This
                                     assessment was made an entire decade before COVID-19
                     7               emerged on the world’s stage. . . .
                     8               Cruise ships are a fertile breeding ground for infectious
                                     diseases due to their environmental conditions and
                     9               physical structure. “Cruise ships passengers spend
                                     prolonged periods in close proximity to other passengers
                    10               and crew, facilitating the rapid spread of highly infectious
                                     agents such as influenza,” the Journal of Travel Medicine
                    11               reported in 2018. Today, the CDC warns: “Cruise ships
                                     are often settings for outbreaks of infectious diseases
                    12               because of their closed environment, contact between
                                     travelers from many countries, and crew transfers
                    13               between ships.”
                    14         99.   Nevertheless, CARNIVAL, PRINCESS and Dr. Tarling disregarded this
                    15   crucial information and continued their operations as though nothing had changed,
                    16   and despite their vaunted commitment to help aboard their ships, continued marketing
                    17   their cruises largely as before. As the DeFazio-Maloney letter noted:
                    18               As of April 23, 2020, none of the front facing web-pages
                                     from any of Carnival’s nine affiliated cruise lines , –
                    19               Carnival Cruise Line, Princess Cruises, Holland America
                                     Line,15 Seabourn, P&O Cruises (Australia), Costa
                    20               Cruises, AIDA Cruises, P&O Cruises (UK), and Cunard
                                     – mentioned a single word about COVID-19, coronavirus,
                    21               or the precautions these cruise lines intend to take once
                                     the CDC lifts its “No Sail Order” for cruise lines. Instead,
                    22               these sites are advertising various images of couples
                                     dining and dancing, musicians entertaining, and lines of
                    23               children holding hands and playing.
                    24   ///
                    25   ///
                    26
                    27   51
                           Letter to Mr. Arnold W. Donald, President and CEO, Carnival Corporation &
                    28   PLC, from the Committee on Transportation and Infrastructure, U.S. House of
       ♼                 Representatives, Washington, D.C. (May 1, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                           31
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 35 of 42 Page ID #:352



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10
                                                                                                            52
                    11

                    12   VI.    NOTICE
                    13          100. Section 15(A)(i) of the Passage Contract purports to require that
                    14   claimants provide notice to PRINCESS and CARNIVAL of any potential claims
                    15   within six months from the date of the underlying harm before commencing litigation.
                    16   PLAINTIFFS are resolute that this egregiously unfair provision is unenforceable.
                    17   Nevertheless, PLAINTIFFS have complied with this purported requirement by
                    18   providing written notice to DEFENDANTS’ by overnight mail on May 21, 2020.
                    19   VII. CLAIMS
                    20                                     FIRST CLAIM
                    21         NEGLIGENCE – PERSONAL INJURIES AND WRONGFUL DEATH
                    22            (On Behalf of Plaintiffs MRS. WONG and BEJAMIN WONG,
                    23                                Against Each Defendant)
                    24          101. PLAINTIFFS incorporate herein by reference all of the allegations in this
                    25   complaint.
                    26
                    27   52
                           https://www.mercurynews.com/2020/03/10/watch-drone-footage-of-the-
                    28   coronavirus-stricken-grand-princess-cruise-ship-as-passengers-disembark-at-the-
       ♼                 port-of-oakland/ (Last accessed May 5, 2020)/
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                            32
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 36 of 42 Page ID #:353



                     1         102. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and
                     2   their agents, representatives, employees, officers, and others, negligently, carelessly,
                     3   recklessly, and/or unlawfully boarded the Grand Princess docked in San Francisco on
                     4   February 21, 2020 and departed therefrom for Hawaii, which served as the legal cause
                     5   of injuries and damages herein suffered by PLAINTIFFS.
                     6         103. As alleged in more detail above, DEFENDANTS CARNIVAL and
                     7   PRINCESS, and/or each of them, and their agents, representatives, employees,
                     8   officers, and others, failed to use reasonable care to prevent harm to others, including
                     9   PLAINTIFFS herein, when (among other things) they failed to warn MR. and MRS.
                    10   WONG of the deadly virus aboard the ship and allowed MR. and MRS. WONG to
                    11   board without implementing any sort of protective measures.
                    12         104. MRS. WONG was harmed by DEFENDANTS CARNIVAL and
                    13   PRINCESS’ negligence when she contracted and suffered from COVID-19.
                    14   Additionally, MRS. WONG was harmed by DEFENDANTS CARNIVAL and
                    15   PRINCESS’ negligence when her husband contracted and died from COVID-19.
                    16   MRS. WONG (MR. WONG’S SURVIVING SPOUSE) is a proper wrongful death
                    17   heir pursuant to California Code of Civil Procedure § 377.60(a). Further, MRS.
                    18   WONG was harmed by DEFENDANTS CARNIVAL and PRINCESS’ negligence
                    19   when she suffered the distress of contracting a deadly virus, observing her spouse
                    20   perish, feared for her own life, and was unable to spend time with her husband in his
                    21   final hours.
                    22         105. BEJNAMIN WONG was harmed by DEFENDANTS CARNIVAL and
                    23   PRINCESS’ negligence when his father contracted and died from COVID-19.
                    24   BEJNAMIN WONG (MR. WONG’S SON) is a proper wrongful death heir pursuant
                    25   to California Code of Civil Procedure § 377.60(a).
                    26         106. DEFENDANTS CARNIVAL and PRINCESS’ failure to use reasonable
                    27   care to prevent harm was a substantial factor in causing PLAINTIFFS’ harm.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               33
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 37 of 42 Page ID #:354



                     1         107. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and
                     2   their agents, representatives, employees, officers, and others, participate in the
                     3   marketplace as common carriers. Tickets for its cruises are marketed to the general
                     4   public. In addition to a vacation, as part of the contractual relationship reached
                     5   between DEFENDANTS and their customers, passengers aboard DEFENDANTS’
                     6   cruise ships may reasonably expect and do expect safe passage on ocean-worthy
                     7   vessels free from any known or knowable dangers or perils.
                     8         108. Common carriers must carry passengers safely. Common carriers must
                     9   use the highest care and the vigilance of a very cautious person. They must do all that
                    10   human care, vigilance, and foresight reasonably can do under the circumstances to
                    11   avoid harm to passengers. While a common carrier does not guarantee the safety of
                    12   its passengers, it must use reasonable skill to provide everything necessary for safe
                    13   transportation, in view of the transportation used and the practical operation of the
                    14   business. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and
                    15   their agents, representatives, employees, officers, and others, failed to do so here.
                    16         109. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and
                    17   their agents, representatives, employees, officers, and others, negligently, wrongfully,
                    18   unlawfully, and/or recklessly invited and boarded MR. and MRS. WONG onto the
                    19   deadly cruise ship armed with COVID-19, without providing any notice, warning, or
                    20   precautionary medical apparatuses, such as masks, and without imposing any safety
                    21   precautions, such as social distancing, and/or imposing quarantine on prior exposed
                    22   passengers and/or crew. DEFENDANTS CARNIVAL and PRINCESS, and/or each
                    23   of them, and their agents, representatives, employees, officers, and others,
                    24   negligently, wrongfully, unlawfully, and/or recklessly boarded passengers, including
                    25   PLAINTIFFS MR. and MRS. WONG, without disinfecting, decontaminating, and/or
                    26   sanitizing the exposed surfaces of the cruise ship and/or administering any COVID-
                    27   19 tests or screening to any prior passengers and/or crew, leaving all new passengers,
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                  34
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 38 of 42 Page ID #:355



                     1   including MR. and MRS.          WONG, completely, unknowingly, and inescapably
                     2   exposed to the deadly virus.
                     3         110. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and
                     4   their agents, representatives, employees, officers, and others, had knowledge of the
                     5   infectious and deadly danger posed by the Coronavirus before they allowed new
                     6   passengers to board the Grand Princess in San Francisco on February 21, 2020,
                     7   joining them with 62 prior passengers and 1,000 crew members who had traveled with
                     8   and been in close contact with the infected passenger for at least seven (7) days prior.
                     9         111. As a direct and legal result of the wrongful conduct of DEFENDANTS
                    10   CARNIVAL and PRINCESS, and/or each of them, and their agents, representatives,
                    11   employees, officers, and others, hereinabove alleged, MR. WONG died from COVID-
                    12   19 and MRS. WONG was infected with the coronavirus and suffered from COVID-
                    13   19.
                    14         112. As a further direct and legal result of the wrongful conduct of
                    15   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                    16   representatives, employees, officers, and others, hereinabove alleged, Plaintiff MRS.
                    17   WONG was injured in her health, strength, and activity, sustained injuries to her body
                    18   and mind, all of which have caused Plaintiff great physical, mental, emotional, and
                    19   nervous pain and suffering. Plaintiff is informed and believes, and upon such
                    20   information and belief alleges, that such injuries have resulted in debilitating injuries,
                    21   all to her general damage in a sum according to proof.
                    22         113. As a further direct and legal result of the wrongful conduct of
                    23   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                    24   representatives, employees, officers, and others, hereinabove alleged, Plaintiff MRS.
                    25   WONG was required to, and continues to, employ physicians and other health care
                    26   providers to examine, treat and care for her injuries, and have incurred, and will
                    27   continue to incur, medical and incidental expenses for such examination, treatment
                    28   rehabilitation and care in an amount according to proof.
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                 35
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 39 of 42 Page ID #:356



                     1         114. As a further direct and legal result of the wrongful conduct of
                     2   DEFENDANTS, and/or each of them, hereinabove alleged, Plaintiff MRS. WONG
                     3   was gainfully employed, and/or capable of gainful employment through her education,
                     4   training, and/or experience. By further reason of DEFENDANTS’ wrongful conduct
                     5   hereinabove alleged, Plaintiff MRS. WONG suffered a loss of income and/or a loss
                     6   of earning capacity in an amount according to proof.
                     7         115. As a further direct and legal result of the wrongful conduct of
                     8   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                     9   representatives, employees, officers, and others, hereinabove alleged, Plaintiff MRS.
                    10   WONG contemporaneously perceived her husband, Plaintiff MR. WONG dying from
                    11   COVID-19, and thereby suffered extreme emotional distress, including nervousness,
                    12   grief, anxiety, worry, mortification, shock, indignity, apprehension, terror or ordeal,
                    13   all in an amount according to proof.
                    14         116. As a further direct and legal result of the wrongful conduct of
                    15   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                    16   representatives, employees, officers, and others, hereinabove alleged, PLAINTIFFS
                    17   MRS. WONG and BENJAMIN WONG suffered and continue to suffer loss of love,
                    18   society, solace, companionship, comfort, care, assistance, protection, affection,
                    19   society, and moral support, all in an amount to be determined.
                    20         117. As a further direct and legal result of the wrongful conduct of
                    21   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                    22   representatives, employees, officers, and others, hereinabove alleged, Plaintiff MRS.
                    23   WONG incurred funeral and burial expenses, all in an amount to be determined.
                    24         118. In doing the wrongful acts as hereinabove alleged, DEFENDANTS
                    25   CARNIVAL and PRINCESS, and/or each of them, and their agents, representatives,
                    26   employees, officers, and others, acted with oppression, fraud, and malice and/or with
                    27   conscious and/or willful disregard for the health, safety and general welfare and rights
                    28   of PLAINTIFFS. The conduct of DEFENDANTS CARNIVAL and PRINCESS,
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               36
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 40 of 42 Page ID #:357



                     1   and/or each of them, and their agents, representatives, employees, officers, and others,
                     2   was a substantial factor in causing PLAINTIFFS’ harm. Such actions were done with
                     3   malice, oppression and/or fraud and were and are despicable, shocking and offensive
                     4   and entitle PLAINTIFFS to an award of punitive damages against DEFENDANTS
                     5   CARNIVAL and PRINCESS and/or each of them, and their agents, representatives,
                     6   employees, officers, and others, in an amount to be determined at trial.
                     7   DEFENDANTS’ CARNIVAL and PRINCESS’S failure to heed the warnings of the
                     8   CDC and to apply the knowledge gained from the outbreak aboard the Diamond
                     9   Princess, and their decision to proceed with the Grand Princess cruise to Hawaii
                    10   without enacting heightened health and medical screenings for all passengers and
                    11   crew, without disinfecting or decontaminating the ship, and without warning
                    12   PLAINTIFFS and passengers of the perils of boarding a ship armed with SARS-CoV-
                    13   2, both constitute extreme departures from what a reasonable cruise ship owner and
                    14   operator would do and reflect callousness and an extreme, willful, and outrageous
                    15   disregard for the health and safety of its passengers. In all of these decisions,
                    16   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                    17   representatives, employees, officers, and others, were driven by profit, and chose not
                    18   to expend resources for the safety and health of passengers, but rather keep them
                    19   ignorant and in the dark so they would proceed to enjoy their vacation as planned and
                    20   spend money on onboard purchases, where DEFENDANTS CARNIVAL and
                    21   PRINCESS, and/or each of them, make their largest profits.
                    22                                    SECOND CLAIM
                    23                        NEGLIGENCE – SURVIVAL ACTION
                    24                         (On Behalf of Plaintiffs MRS. WONG,
                    25                                 Against Each Defendant)
                    26         119. PLAINTIFFS hereby re-allege and incorporate herein by reference each
                    27   and every allegation contained in the previous paragraphs as though fully set forth
                    28   herein.
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                               37
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 41 of 42 Page ID #:358



                     1         120. MR. WONG suffered personal injuries and associated emotional distress
                     2   from the time he contracted and/or suffered symptoms from COVID-19 as a result of
                     3   DEFENDANTS’ negligence. Prior to his death, MR. WONG had legal standing to
                     4   bring a claim for personal injuries and emotional distress suffered as a result of
                     5   DEFENDANTS’ negligence.
                     6         121. Since his death, MRS. WONG has served as representative for the
                     7   ESTATE OF MR. WONG and is authorized as successor in interest with respect to
                     8   MR. WONG’S losses in this tragic incident, to pursue any and all legal claims for
                     9   damages related thereto, and to recover damages for expenses incurred related to
                    10   medical and/or emergency services related to this incident. As the successor-in-
                    11   interest to MR. WONG’S estate, MRS. WONG has standing to bring this survival
                    12   action pursuant to California Code of Civil Procedure § 377.30. Please refer to the
                    13   Successor in Interest Declaration of EVA YUK WAH MA WONG filed by
                    14   PLAINTIFFS on August 10, 2020 [Docket no. 26-1].
                    15         122. At all time prior to this incident, DEFENDANTS CARNIVAL and
                    16   PRINCES, and/or each of them, and their agents, representatives, employees, officers,
                    17   and others, negligently, carelessly, recklessly, and/or unlawfully acted and/or failed to
                    18   act as hereinabove set forth, so as to serve as the legal cause of death to MR. WONG.
                    19         123. As a direct and legal result of the wrongful conduct of DEFENDANTS
                    20   CARNIVAL and PRINCESS, and/or each of them, hereinabove set forth, prior to MR.
                    21   WONG’s death, expenses were incurred for emergency and their agents,
                    22   representatives, employees, officers, and others, and medical services.
                    23         124. As a further direct and legal result of the wrongful conduct of
                    24   DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and their agents,
                    25   representatives, employees, officers, and others, failed to use reasonable care,
                    26   hereinabove set forth, MR. WONG also endured great emotional distress, pain and
                    27   suffering from the COVID-19 virus and from the fear of contracting and/or dying from
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                38
 MCCARTHY, LLP
           Case 2:20-cv-04727-RGK-SK Document 36 Filed 09/14/20 Page 42 of 42 Page ID #:359



                     1   the virus before showing symptoms, all before eventually dying approximately four
                     2   weeks later.
                     3 VIII.        PRAYER FOR RELIEF AND DEMAND FOR JURY
                     4            WHEREFORE, PLAINTIFFS, on behalf of themselves and all persons
                     5   similarly situated, respectfully prays that this Court grant the following relief:
                     6            1.    For compensatory and general damages in an amount according to proof;
                     7            2.    For past and future medical, incidental, and service expenses according to
                     8   proof;
                     9            3.    For pre- and post-judgment interest on all damages as allowed by the law;
                    10            4.    For costs of suit incurred herein;
                    11            5.    For attorney fees under existing law;
                    12            6.    For an award of punitive damages; and
                    13            7.    For such other and further relief as the Court may deem just and proper.
                    14

                    15                                        JURY DEMAND
                    16            Plaintiff further demands trial by jury on all issues.
                    17

                    18    Dated: September 14, 2020               COTCHETT, PITRE & McCARTHY,
                                                                  LLP
                    19

                    20                                            By: /s/ Nanci E. Nishimura
                                                                       NANCI E. NISHIMURA
                    21                                                 ALISON E. CORDOVA
                    22                                                 Attorneys for Plaintiffs
                    23    Dated: September 14, 2020               ANDERLINI & McSWEENEY LLP
                    24
                                                                  By: /s/ P. Terry Anderlini
                    25
                                                                       P. TERRY ANDERLINI
                    26                                                 CAROLINE A. REITZ
                                                                      Attorneys for Plaintiffs
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO. 2:20-CV-04727-DMG-JC                                    39
 MCCARTHY, LLP
